Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 5, 7, 9), (2, 8), 3, 4 or 1, 2, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), (3), 4, 5 or 6 of U.S. Patent No. 10,845,385. Although the claims at issue are not identical, they are not the limitations of claims 1 and 3-6 of the U.S. Patent No. 10,845,385 encompass the limitations of the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breinlinger et al. (U.S. Pub. No. 2014/0118016).
 	As to claim 1, Breinlinger et al. discloses, in Figs. 1B and 1C, a probe card device, comprising: a three-dimensional (3D) signal transfer structure including: a transfer plate (102) having a first surface (110) and a second surface (upper surface) that is opposite to the first surface (110), wherein the transfer plate (102) includes a plurality of signal circuits (106) each having a signal contact (108) arranged on the first surface (110); a supporting frame (122) abutted against and fixed onto the first surface (110) of the transfer plate (102), wherein a portion of the first surface (110) abutted against the supporting frame (122) is arranged outside the signal contacts (108); and a guiding plate (124, 128) having a plurality of thru-holes (126, 130) and disposed on the supporting frame (122), wherein the guiding plate (124, 128), the supporting frame (122), and the transfer plate (102) jointly and surroundingly define a receiving space, and the signal contacts (108) of the transfer plate (102) are arranged in the receiving space; and a plurality of conductive probes (140) each having an elastic segment (146, 
 	As to claim 3, Breinlinger et al. discloses, in Figs. 1B and 1C, the guiding plate (124, 128) is fixed on the supporting frame (122), the thru-holes (126, 130) of the guiding plate (124, 128) respectively correspond in position to the signal contacts (108) along a height direction, the elastic segment (146, 162) of each of the conductive probes (140) is configured to pass through the corresponding thru-hole (126, 130) by being elastically deformed, and the elastic segment (146, 162) of each of the conductive probes (140) arranged in the receiving space is configured to abut against the guiding plate (124, 128) to be at a fixed position. 
 	As to claim 7, Breinlinger et al. discloses, in Figs. 1B and 1C, a three-dimensional (3D) signal transfer structure of a probe card device, comprising: a transfer plate (102) having a first surface (110) and a second surface (upper surface) that is opposite to the first surface (110), wherein the transfer plate (102) includes a plurality of signal circuits (106) each having a signal contact (108) arranged on the first surface (110); a supporting frame (122) abutted against and fixed onto the first surface (110) of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger et al. (U.S. Pub. No. 2014/0118016).
As to claims 2 and 8, Breinlinger et al. discloses all of the limitations in the claims except for the guiding plate is movable between a probe receiving position and a probe retaining position related to the supporting frame; when the guiding plate is at the probe receiving position, the thru-holes of the guiding plate respectively correspond in position to the signal contacts along a height direction for allowing the conductive probes to respectively pass through the thru-holes and respectively abut against the signal contacts; when the guiding plate is at the probe retaining position, the elastic segment of each of the conductive probes is compressed to be in a curved shape. However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to recognize that, during the assemble/manufacturing of the probe assembly, the guiding plate (124, 128) is at the probe receiving position, the thru-holes (126, 130) of the guiding plate (124, 128) respectively correspond in position to the signal contacts (108) along a height direction for allowing the conductive probes (140) to respectively pass through the thru-holes (126, 130) and respectively abut against the signal contacts (108, see Fig. 2A); when the guiding plate (124, 128) is at the probe retaining position, the elastic segment (146, 162) of each of the conductive probes (140) is compressed to be in a curved shape (see Figs. 2B, 2C) in order to hold the probes in place.
Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger et al. (U.S. Pub. No. 2014/0118016) in view of Inoue et al. (U.S. Pub. No. 2008/0315901).
 	As to claims 5 and 9, Breinlinger et al. discloses all of the limitations in the claims except for the transfer plate includes an impedance matching circuit arranged outside .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger et al. (U.S. Pub. No. 2014/0118016) in view of Schein et al. (U.S.P. 6,208,158).
 	As to claim 4, Breinlinger et al. discloses all of the limitations in the claim except for the transfer plate has a plurality of recesses respectively arranged on the signal contacts in the receiving space, and each of the conductive probe is inserted into and fixed onto the recess of the corresponding signal contact. Schein et al. discloses, in Fig. 3, a translator board (14) comprising pads (42), a plurality of recesses (recesses of solder or solder paste 41) respectively arranged on the pads (42), each of probes (35) .
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, wherein the supporting frame includes: a first frame abutting against the first surface of the transfer plate; a second frame abutting against the guiding plate; an adjusting washer sandwiched between the first frame and the second frame; and a plurality of fixing members each passing through the first frame and the second frame to be fastened to the transfer plate, wherein the adjusting washer is selectively removed for reducing a distance between the first surface of the transfer plate and the guiding plate. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 	Kimura et al.	2015/0280345	Electrical Contact.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867